Citation Nr: 0404899	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had United States Armed Forces of the Far East 
(USAFFE) service.  He served in the Philippine Commonwealth 
Army from December 1941 to May 1942, and with the Regular 
Philippine Army from April 1945 to May 1945.  He was a 
prisoner-of-war (POW) from April 10, 1942 to May 31, 1942.  
He died in October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the appellant submitted evidence 
subsequent to the issuance of the statement of the case; 
however, this evidence consists only of duplicates of 
evidence already of record.  Therefore, there is no reason 
for referral to the AOJ as to the issues on appeal.  

The issues of entitlement to accrued benefits and dependency 
and indemnity compensation benefits are being remanded for 
the issuance of a statement of the case, as set forth below.  
That portion of this decision is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran died in October 1988.  The Certificate of 
Death lists the cause of death as cardio-renal failure and 
cardiac arrest.  The onset was 3 years prior to death.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service, to 
include his internment as a POW.

4.  The service department confirmed that the veteran had no 
recognized guerilla service.

5.  The veteran did not have qualifying active service for 
purposes of entitlement to VA pension benefits.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 
(2003).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was notified of VCAA via an August 2002 letter.  
The appellant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
appellant was specifically advised of the type of evidence 
which would establish her claim.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim and 
notice of how her claim was still deficient.  She was 
specifically informed to submit additional records or seek 
help.  The decision followed the VCAA letter and the 
appellant indicated in an informal conference that there was 
no more evidence to submit.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on the claim.  These records satisfy 38 
C.F.R. § 3.326.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the appellant.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Background

The service medical records reveal that the veteran sustained 
a shrapnel wound to the scrotum during service.  The veteran 
did not complain of any other medical problems.  There is no 
record of treatment or diagnoses for any disease or injury 
during service other than the shrapnel wound.  Specifically, 
there were no complaints of cardiovascular or renal problems 
and the veteran was neither treated nor diagnosed as having 
cardiovascular disease, renal disease, or cardio-renal 
disease.  The service department verified that the veteran 
was a POW from April 10, 1942 to May 31, 1942.

Post-service, according to private treatment records, the 
veteran was treated for a hernia in 1976 and for abdominal 
discomfort in the 1980's.  He was initially diagnosed as 
having cardiovascular disease beginning in the 1980's to 
include being diagnosed as having hypertension.  

The veteran died in October 1988.  The Certificate of Death 
lists the immediate cause of death as cardio-renal failure 
with the antecedent cause as cardiac arrest, which had its 
onset 3 years prior to death.  Another death certificate 
lists the cause of death as cardiac arrest with the cause 
being cardio-renal failure.  (The Board finds it unlikely 
that cardiac arrest had an onset 3 years prior to death.)  At 
the time of his death, he was not service connected for any 
disability.  

The appellant asserts that the veteran's POW experience 
resulted in bowel and bladder problems, malnutrition, and 
valvular heart disease which ultimately resulted in his 
death.  However, although the appellant has asserted that the 
veteran incurred a disease in service which caused and/or 
contributed to cause his death, she is a lay person and her 
opinion is not competent to provide the necessary nexus 
between the veteran's service and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension, cardiovascular-renal 
disease, and/or valvular heart disease, if manifested to a 
compensable degree with one year following service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; cirrhosis of the liver, and peripheral 
neuropathy (except where directly related to infectious 
causes).  For purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c).  The law recently removed the 30 day 
requirement for Psychosis, anxiety state, dysthymic disorder, 
frostbite and post-traumatic arthritis.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disease or 
injury related to service during his lifetime.  The appellant 
alleges that the veteran's death was due to the conditions he 
endured as a POW during service and that such caused and/or 
contributed to cause the veteran's death.  As noted, she is 
not competent to make such an assessment.  The Board has 
thoroughly reviewed the evidence of record.  There is no 
evidence in the claims file to support the appellant's 
allegations that the veteran's death from cardio-renal 
failure was related to service to include his POW time.  The 
service medical records are silent for any heart defects, to 
include hypertension, or renal defects.  The veteran did not 
incur heart or renal disease or injury during service nor was 
heart disease shown within one year of his discharge from 
service.  There is no competent evidence establishing that 
the cause of the veteran's death was somehow due to the 
veteran's service.

Additionally, while ischemic heart disease is among the 
diseases subject to presumptive service connection for POWs, 
there is no competent evidence showing that the veteran was 
diagnosed with ischemic heart disease during his lifetime.  
The Board can not construe a diagnosis of cardiac disease on 
the death certificate as a diagnosis of ischemic heart 
disease.

Thus, based on the evidence, the Board finds that the veteran 
did not incur a cardiovascular disease or renal disease to 
include cardio-renal disease or hypertension during service 
or within one year thereof.  Without any competent evidence 
of a nexus between the cause of the veteran's death and 
service, the claim for service connection for cause of the 
veteran's death must be denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Death Pension Benefits

As noted, there has been a significant change in the law with 
the enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  There are some claims to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty to assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  

The Board first notes that this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  Regardless, VCAA was met when service was 
verified.

The appellant asserts that she should be awarded death 
pension benefits.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to VA 
disability pension benefits.  See Cacalda v. Brown, 9 Vet. 
App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the veteran had no recognized guerilla service, as 
verified by the United States service department.  Thus, the 
veteran's service falls into the service period that has been 
deemed not to be active military service, and thus the 
appellant is not entitled to non-service- connected death 
pension.  See 38 U.S.C.A. § 107(a); See Cacalda, 9 Vet. App. 
at 265-66.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the veteran's service, which does 
not establish that the veteran served on active duty in the 
United States Armed Forces.  See Duro, supra. A s such, the 
veteran did not have the requisite service for basic 
eligibility for death pension benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for death pension 
benefits can be based.  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis; see also Venturella.  The Board is bound 
by 38 U.S.C.A. § 107(a), and therefore has no choice but deny 
the appellant's death pension claim.  38 U.S.C.A. §§ 501(a), 
7104(c); 38 C.F.R. § 19.5.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to death pension benefits is denied.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



